Judgment affirmed, with'costs. The 28th finding of fact contained in defendant’s requests to find is disapproved and reversed because it is inconsistent with the other findings and a mistake and an irregularity in the record, due to inadvertence. In lieu thereof this court finds as follows: That Dennis Sullivan occasionally used intoxicating liquors of which the defendant had notice in the application but such use was not of the extent and nature contemplated by the conditions and warranties in the certificate, which provided that the use of alcoholic drinks should render the certificate null and void and of no effect. (Civ. Prac. Act, §§ 105, 584; Reich v. Cochran, 196 App. Div. 248, 254.) All concur.